    Case 1:19-cv-00153-C-BU Document 33 Filed 09/08/20                  Page 1 of 2 PageID 191



                         IN THE LTNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION


JOSE DANIEL CARDENAS-RODRIGUEZ.                   )
                                                  )
                       Movant,                    )
                                                  )    CIVIL ACTION NO
                                                  )    l:19-CV-153-C
                                                  )    CRIMINALNO.
                                                  )    l:18-CR-016-01-C
UNITED S'TATES OF AMERICA,                        )
                                                  )
                       Respondent                 )



                                              ORDER

         Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistfate Judge therein advising the Court that Movant's claim alleging that counsel

provided ineffective assistance by failing to file a notice ofappeal should be denied''

         The Court condu cls a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

S   636(b)(1)(C). Porlions ofthe report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United States v. llilson,864 F.2d 1219,1221 (5th Cir' 1989).

         After due consideration and having conducted a de novo review, the Court finds that

counsel's objections should be oVERRULED. The Court has further conducted an

independent review of the Magistrate Judge's findings and conclusions and finds no error. It is

therefore oRDERED that the Findings, conclusions, and Recommendation are hereby


       I Movant's court appointed counsel filed objections to the Magistrate Judge's Findings,
Conclusions, and Recommendation on March 6, 2020. See Doc. 3 L
  Case 1:19-cv-00153-C-BU Document 33 Filed 09/08/20                     Page 2 of 2 PageID 192



ADOPTED      as the   findings and conclusions ofthe Court. For the reasons stated therein,

Movant's claim that counsel provided ineffective assistance by failing to file a notice ofappeal is

hereby   DENIED and DISMISSE/.

         SOORDERED         this   6   dayofSeptember.202O.




                                                                   ,,2

                                            \   S       R.         GS
                                                        OR   ITEI) S'I'N        STRICT JUDGE




                                                    2
